Me. Justice Peewitt
delivered the opinion of the Court.
This is a confiscation case involving a 1956 Oldsmobile automobile, seized in Humboldt, Gibson County, while unlawfully engaged in the transportation of intoxicating liquors.
After the Department of Finance and Taxation had confiscated this car General Motors Acceptance Corporation filed a petition to recover the car and a cost bond as required by law.
At the hearing before the Commissioner of Finance and Taxation this officer entered an order confiscating the automobile in question. The defendant took the case to the Circuit Court of Davidson County by certio-rari and supersedeas as authorized by statute. A hearing resulted and the Circuit Court judge reversed the *702Commissioner and. ordered tlie automobile in question restored to the purchaser. The State has appealed.
It seems this car was sold by the dealer at Humboldt to a colored woman by the name of Annie Lee Crigler, and the dealer accepted a number of conditional sales notes payable in thirty-six monthly installments of $100.50 each, and totalling $3,618.
The Humboldt dealer then sent this contract to the Jackson office of the General Motor Acceptance Corporation for transfer and one of the young ladies in the office at Jackson called the Alcohol and Tobacco Tax Unit of the United States at Nashville, and the report from the Nashville office was that Annie Lee Crigler and her husband had no record of violating the liquor laws nor had they had a reputation of violating the liquor laws.
Now, it seems that the General Motors Acceptance Corporation did not call the State Department of Finance and Taxation, neither did it interrogate the Sheriff of Gibson County, or Chief Police of Milan.
The pertinent Section is 57-623, T.C.A., which rends as follows:
“Whenever in any proceeding under secs. 57-622— 57-627, a claim is filed for any vehicle, aircraft or boat seized, as hereinabove provided, the commissioner shall not allow the claim unless and until the claimant proves: (1) That he has an interest in such vehicle, aircraft or boat, as owner or otherwise, which he acquired in good faith; (2) that he had at no time any knowledge or reason to believe that it was being or would be used in the violation of laws of the United *703States or of the state of Tennessee relating to liquor, and (3) if it appears that the interest asserted by the claimant arises ont of or is in any way subject to any contract or agreement under which any person having a record or reputation for violating laws of the United States or of any state relating to liquor has a right with respect to such vehicle, aircraft or boat, that before such claimant acquired his interest, or such other person acquired his right under such contract or agreement, whichever occurred later, the claimant, his office or agent, was informed, in answer to his inquiry at the headquarters of the sheriff, chief of police, principal federal internal revenue officer engaged in the enforcement of the liquor laws, or other principal local or federal law-enforcement officer of the locality in which such other person acquired .his right wn-der such contract or agreement, of the locality in which such other person then resided, and of each locality in which the claimant has made any other inquiry as to the character or financial standing of such other person, that such other person had no such record or reputation.”
It is conceded that the Acceptance Corporation did not call the Chief of Police at Humboldt, or the Sheriff of Gibson County, or the Department of Finance and Taxation at Nashville. However, it might be said that the Chief of Police of Humboldt and the Sheriff of Gibson County testified before the Commissioner in this case, the Chief of Police stating that Annie Lee Crigler had no record nor had he any information of her engaging in the liquor business and the Sheriff testified that he did not know Annie Lee Crigler.
*704This is a very drastic statute under which the State proceeds and it should be borne in mind that it has been held both in the Federal Courts and in the State Courts that forfeiture statutes are to be strictly construed. 23 Amer.Jur. p. 601, sec. 5; 37 C.J.S. Forfeitures sec. 4, p. 8.
The State relies on the case of Dolen v. State, 181 Tenn. 31, 178 S.W.2d 387 and McQueen v. McCanless, 182 Tenn. 453, 187 S.W.2d 630. In both cases the automobiles were confiscated from persons having a record or reputation and the claimants failed to make the inquiry as to the record and reputation from the designated officials as set out in the above Section quoted being 57-623 of the Code.
The case now before us is reverse because the claimant was not required to do so because the purchaser had no record nor reputation as a law violator, it did inquire not only as to the purchaser’s record and reputation but as to her husband also. The whole contention in this matter rests on the construction of Sub-section (3) of this Statute. It is the insistence of the State, that the Corporation, before it is entitled to have remission, must investigate through all the agencies listed and the Corporation’s insistence is that the construction of the Statute requires only one agency to be interrogated.
The Statute states that the Acceptance Corporation must he informed in answer to its inquiry at the headquarters of the sheriff, chief of police, principal federal internal revenue officer engaged in the enforcement of the liquor laws, or other principal local or federal law enforcement officer of the locality in which such other person acquired his right under such contract or agree*705ment, of the locality in which such other person then resided. The word “or” is a disjunctive particle.
We are therefore of the opinion that the Acceptance Corporation purchased these notes in good faith after they made inquiry as to liquor violations, to the proper office.
It results that we find no error in the judgment of the lower court and it is affirmed.